internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-102182-02 date february legend trust c1 p c2 state a dear sir or madam in a letter dated date and prior correspondence you requested the following rulings concerning the estate gift and generation-skipping_transfer gst tax consequences of a judicial construction and modification of a_trust that is exempt from the gst tax imposed under sec_2601 modification of the trust including both modification following judicial interpretation and construction and modification requested by consent of the beneficiaries will not cause the trust to lose its status as a_trust that was created and was irrevocable prior to date and the trust will therefore continue to be exempt from the gst tax modification of the trust including both modification following judicial interpretation and construction and modification requested by consent of the beneficiaries will not be deemed to result in additions or constructive additions to the trust provided no additions are made to the trust after the trust is construed and modified future distributions from the trust will be exempt from the gst tax the beneficiaries’ consent to the construction and modification of the trust will plr-102182-02 not be deemed to be a transfer for gift_tax purposes and will not constitute a taxable gift pursuant to sec_2501 the proposed modification permitting beneficiaries to be appointed successor trustees will not cause the corpus of the trust to be includible in the gross estates of any such beneficiaries the facts and representations submitted are as follows c1 is the current trustee and income_beneficiary of the trust one of the trusts established under p's will the trust at issue was irrevocable on date and no additions have been made to the trust after that date under the terms of the trust as set forth in the decree establishing testamentary trusts and ordering preliminary distribution thereto decree p's husband was appointed trustee and was directed to divide the assets that constituted the trust estate into two equal shares one in the name of c1 trust and one in the name of c2 each share is currently being administered as a separate trust c1 determined that certain dispositive provisions were ambiguous and petitioned the superior court of state for guidance c1 determined the trust provisions were ambiguous with respect to a which grandchildren were the beneficiaries of the trusts upon the death of c1 and c2 whether separate trusts were to be established at c1's death for the benefit of c1's then living children and issue of deceased children and whether c1's children and issue of deceased children were entitled to all of the income from their trust or whether the trustee had discretion to distribute the income c1 also determined that the provisions of the trust concerning the administration of the trusts established for p's living grandchildren and issue of deceased grandchildren were silent concerning distribution of the trusts upon the death of its last surviving beneficiaries c1 also petitioned the court to change the provisions of the trust concerning the appointment of successor trustees to provide in part that if c1 ceases to act as trustee of any trust all of the then living children of c1 shall act as co-trustees of that trust c1's court petition provided that beneficiaries who serve as co-trustees will not have the power or discretion to distribute income or principal to themselves or a class of beneficiaries of which they are members the court's order construing trust instrument and modifying irrevocable_trust with the consent of all beneficiaries order was filed on a the court found that certain provisions of the trust were ambiguous and reasonably susceptible to more than one interpretation in its order the court found the following that upon the death of c1 the trust is to be held only for the benefit of c1's then living children and issue of deceased children upon the death of c1 separate trusts for the benefit of c1's then living children and issue of deceased children are to be established distributions to c1's children and issue of deceased children of c1 will be discretionary and upon the death of the last surviving beneficiary of each trust any remaining assets shall be distributed to that beneficiary's then living issue by right of plr-102182-02 representation or if there are none to the then living issue of the beneficiary’s nearest ancestor who has then living issue and who is a member of the class composed of p and p’s issue by right of representation the order also modified the provisions concerning appointment of successor trustees to provide in part that if c1 ceases to act as trustee all of the then living children of c1 shall act as co-trustees the modification provides that if at any time a trustee of any trust but for this provision would thereby have a discretionary power with respect to the distribution of principal and or net_income of that trust which could be exercised in favor of that trustee and or any person or persons to whom he or she owes an obligation of support said trustee shall have no power or authority to exercise or participate in the exercise of any discretion to distribute or not distribute which shall directly or indirectly affect the amount of property distributable to said trustee and or any person to whom he or she is obligated to support or which shall affect the time or times at which said distributions are made further the order provided that if a beneficiary is serving as a trustee at least one person who is not a beneficiary must serve as a trustee law and analysis a ruling sec_1 and -- the exempt status of the trusts for gst tax purposes sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation- skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_2613 provides that the term skip_person means -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or plr-102182-02 b if -- i there is no person holding an interest in the trust and distributions on termination be made from such trust to a non-skip_person ii at no time after such transfer may a distribution including an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax based upon the information submitted and representations made the court’s clarification and interpretation of the ambiguous provisions did not change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided with respect to the modification of the successor trustee provisions these modifications were administrative in nature and do not result in any change in the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided accordingly the modification of the trust including both modification following judicial interpretation and construction and modification requested by consent of the beneficiaries did not cause the trust to lose its status as a_trust that was created and was irrevocable prior to date further we conclude that modification of the trust did not result in additions or constructive additions to the trust provided no additions are made to the trust future distributions from the trust will be exempt from the gst tax b ruling -- the gift_tax consequences of the beneficiaries’ consent to the modifications sec_2501 imposes a tax on an individual’s transfer of property by gift sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides in part that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift based upon the information submitted and representations made we conclude that the modification of the successor trustee provisions were modifications that were administrative in nature and do not result in any change in the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided therefore we conclude that the beneficiaries’ consent to the construction and plr-102182-02 modification of the trust was not a transfer for gift_tax purposes and does not constitute a taxable gift pursuant to sec_2501 c ruling -- inclusion of the trust corpus in a beneficiary's gross_estate sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment or with respect to which the decedent has at any time released or exercised such power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 through sec_2041 provides in part that a general_power_of_appointment is a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate distributions that are made to a person acting as trustee or to a class of which such person is a member are to be made in the sole discretion of the other trustee s then acting based upon the information submitted and representations made we conclude that the modification permitting beneficiaries to be appointed successor trustees did not create a general_power_of_appointment in any beneficiary over their respective trust therefore we conclude that the modification permitting beneficiaries to be appointed successor trustees did not cause the corpus of the trust to be includible in the gross estates of any such beneficiaries except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely melissa c liquerman branch chief office of associate chief_counsel passthroughs and special industries
